Detailed action
Summary
1. The office action is in response to the RCE filed on 12/21/2021.
2. Claims 1-15 are pending and has been examined.
3. The amendments to the claims and drawings were accepted and entered.
Notice of Pre-AIA  or AIA  Status
4. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
5.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/21/2021 has been entered.

Allowable Subject Matter
6. 	Claims 1-15 are allowed.
7.	The following is an examiner’s statement of reasons for allowance:
Regarding claim 1. The prior art fails to teach “…wherein the second output is configured to provide a second current or voltage, wherein said first and second output switches are configured to supply complementary current to said first and second outputs during one switching cycle, and wherein said first and second outputs are configured to provide for a positive output current at said first output and a negative output current at said second output in a first configuration, and are configured to provide for a negative output current at said first 

Dependent claims 2-12 are allowable by virtue of their dependency.

Regarding claim 13. The prior art fails to teach “…Wherein in a discontinuous-conduction mode (DCM), providing a first current or voltage at a first output in a first DCM phase, and discharging a second current or voltage at a second output during one switching cycle, through a discharge switch provided at an inductor output node in a second DCM phase; in a continuous-conduction mode (CCM), providing a first current or voltage at the first output in a first CCM phase, and in a second CCM phase connecting a second current or voltage from the second output to the first output; and supplying complementary current or voltage to said first and second outputs during one switching cycle, by configuring a first output switch and a second output switch, wherein said first and second output switches are configured to provide for a positive output current at said first output and a negative output current at said second output in a first configuration, and are configured to provide for a negative output current at said first output and a positive output current at said second output in a second configuration.”

Dependent claims 14 and 15 are allowable by virtue of their dependency.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion 
8.		The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20100002473 Williams disclose multiple output dual polarity DC/DC converters and voltage regulators.
US10014778 Wei et al. disclose SIBO buck-boost converter and control method thereof.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AFEWORK S DEMISSE whose telephone number is (571)270-7220.  The examiner can normally be reached on M-F 8 AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AFEWORK S DEMISSE/Examiner, Art Unit 2838